Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.    Claims 1-26 are allowed.
       The following is an examiner’s statement of reasons for allowance:
        Regarding claims 1, 7, and 16, patentability resides in “a second location sensor connected to the mining haul truck, wherein the first location sensor and the second location sensor are both arranged along a common straight-line axis that is parallel to a longitudinal axis of the truck”, in combination with the other limitations of the claim. 
        The closest prior art, Jones et al. (US 2014/0324291) and Ono et al. (US 2011/0241863). Jones et al. disclose GNSS and optical guidance and machine control, and Ono et al. disclose driver operation prediction device, method, and driver operation prediction program. The references, either singularly or in combination, fail to anticipate or render the above limitations obvious.

3.    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”


Conclusion
4.   The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
        a. Lian et al. (US 2017/0232848) disclose electric vehicle, active safety control system for electric vehicle, and control method for active safety control system of electric vehicle.
        b. Gim et al. (US 2006/074535) disclose method for quantitatively analyzing steer characteristics to acquire steering stability of vehicles/tires.
        c. Akiva et al. (US 2015/0194035) disclose alert generation correlating between head mounted imaging data and external device.

5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung Nguyen whose telephone number is 571-272-2968. The examiner can normally be reached on Monday to Friday from 9:00am to 5:30pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hai Phan, can be reached on 571-272-6338. The fax phone number for this Group is 571-273-8300.
      Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is 571-272-2600.
      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/PHUNG NGUYEN/
Primary Examiner, Art Unit 2685